Citation Nr: 1342155	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  07-18 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran had active duty service from November 1966 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in October 2011 and June 2013.

The Veteran testified at a Board hearing before the undersigned Veterans Law   Judge in August 2011; a transcript of that hearing is associated with the claims file.

The issue of a waiver of overpayment in the amount of $6,811.00 has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

Additionally, the Veteran submitted an April 2012 correspondence in which he stated that the following issues are being re-certified to the Board following a statement of the case: (1) entitlement to service connection for bladder cancer, and (2) a higher initial rating for prostate cancer.  The Board notes that neither of these issues has been adjudicated by the AOJ.  In fact, the Veteran is not service connected for prostate cancer.  The Board does not have jurisdiction over the issues, and they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board has twice remanded this claim so that it could obtain a competent VA examination and opinion.  In both remands, the Board noted that the Veteran's hearing was clinically abnormal at his November 1966 enlistment examination.  The Board has twice stated that "If the examiner finds that the November 1966 audiometric data is reliable, he or she is instructed to take as conclusive fact that the Veteran's hearing was defective on entrance into military service and that he is not due the presumption of soundness as to that disorder."  The Veteran underwent another VA examination in September 2013.  Despite opining that the November 1966 data was reliable, the examiner later stated that hearing loss did not exist prior to service.  This was once again in direct conflict with the Board's instructions.    

The September 2013 examiner stated that "As mentioned in section (a) above, by definition on this exam form, thresholds are not a hearing loss unless 'greater than 25db', therefore, the Veteran's hearing was NOT defective on entrance in to military service."

The September 2013 examiner is ignoring two important facts.  First, as was explained in the October 2011 Remand, in June 1967, the military changed audiometric evaluation systems from International Standards Organization (ISO) American National Standards Institute (ANSI) units to pure ISO units.  Service department records dated prior to November 1, 1967 are presumed to use the ANSI units, rather than the current ISO standard.  Conversion to ISO units is accomplished by adding 15 decibels to the ANSI units at 500 Hertz, 10 decibels to the ANSI units at 1000 Hertz, 2000 Hertz, and 3000 Hertz, and 5 decibels to the ANSI units at 4000 Hertz.  

The Veteran's November 1966 enlistment examination reflects the following findings:




HERTZ


500
1000
2000
4000
RIGHT
15
15
15
20
LEFT
25
20
10
10


However, when converted, the Veteran's November 1966 examination findings are as follows:




HERTZ


500
1000
2000
4000
RIGHT
30
25
25
25
LEFT
40
30
20
15

When converted, it becomes clear that these findings (if reliable) represent abnormal hearing that preceded service.  

Additionally, the examiner was to discuss the Veteran's lay testimony that hearing loss has been constant and continuous since an incident in service in which a grenade went off near him.  The examiner failed to discuss the Veteran's lay contentions.  

The United States Court of Appeals for Veterans Claims (Court) in Stegall v. West, 11 Vet. App. 268 (1998) held that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiologic examination in order to determine whether his bilateral sensorineural hearing loss is related to or aggravated by military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination. All tests deemed necessary should be conducted and the results reported in detail. 

Following review of the claims file and examination of the Veteran, the examiner is asked to diagnose any bilateral sensorineural hearing loss found. 

The examiner is then asked to address the following:

(a)  Whether the audiometric data from the November 1966 enlistment examination is deemed reliable, particularly in light of the later audiometric examinations in November 1968 and June 1988 demonstrating normal hearing. The examiner should discuss whether such a finding of hearing loss at enlistment is consistent with established medical principles in light of the subsequent evidence of record.

(b)  If the examiner finds that the November 1966 audiometric data is reliable, he or she is instructed to take as conclusive fact that the Veteran's hearing was defective on entrance into military service and that he is not due the presumption of soundness as to that disorder. 

Given that conclusive fact, the examiner should then opine whether the Veteran's hearing loss was aggravated beyond the normal progression of that disease by (e.g. made permanently worse by) military service.  The examiner should discuss the Veteran's grenade incident in service during basic training, as well as the lack of any treatment subsequent to that incident. The examiner should also discuss the October 1967 medical profile on which the Veteran was placed for his noted bilateral hearing loss.

(c)  If the examiner finds that the November 1966 audiometric data is not reliable in light of the other evidence of record, the examiner should then opine whether the Veteran's bilateral sensorineural hearing loss is more likely, less likely, or at least as likely as not (50 percent for greater probability) due to or caused by military service, to include acoustic trauma as a result of a claimed grenade incident during a training exercise. 

The examiner should also discuss the Veteran's lay testimony that such hearing loss has been constant and continuous since that incident in service, and that he was placed on a medical profile in October 1967 because of noted bilateral hearing loss.  The examiner should further discuss the lack of any treatment in service following that incident, as well as the Veteran's normal hearing on separation in November 1968. 

Finally, the examiner should fully consider each examination of record in his or her opinion, including: the June 1988 VA examination demonstrating normal hearing; the March 2007 VA examination and subsequent negative nexus opinion in the May 2007 addendum; the March 2010 VA examination and negative nexus opinion; and, the August 2009 private physician's positive nexus opinion.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

2.  Following the examination, the RO should review the report to insure that it fully complies with the Board's instructions.  

3.  Following the above development, the RO should review the claims file and readjudicate the Veteran's claim of service connection for bilateral sensorineural hearing loss. If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



